                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                         Senior District Judge Richard P. Matsch

Date:                October 26, 2018
Courtroom Deputy:    Robert R. Keech
FTR Technician:      Kathy Terasaki


Civil Action No. 18-cv-00302-RPM               Counsel:

CIVIL RIGHTS EDUCATION AND                     Thomas B. Kelley
ENFORCEMENT CENTER,                            Amber R. Gonzales
                                               Elizabeth B. Jordan
      Plaintiff,

v.

UNITED STATES DEPARTMENT OF                    Mark S. Pestal
HOMELAND SECURITY, and
UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT,

      Defendants.



                                  COURTROOM MINUTES


STATUS CONFERENCE

9:38 a.m.     Court in session.

              Court calls case.

              Counsel indicates that progress has been made in the production of documents
              and search terms. Counsel informs the Court that additional work needs to be
              done and requests another status conference.

ORDERED: A status conference is set for Friday, December 7, 2018, at 10:00 a.m., in
         Courtroom A, Byron White Courthouse, 1823 Stout Street, Denver,
         Colorado.

9:47 a.m.    Court in recess.
Hearing concluded. Total time: 9 minutes.
